      Case 1:19-cv-00067-GLS-TWD Document 10 Filed 03/07/19 Page 1 of 5



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
MOSES LUGO and CHERYL SEATON,
                                                         ANSWER
                            Plaintiffs,
                                                         Civil Case No.: 1:19-cv-00067
             - against -
                                                                         (GLS/TWD)
THE CITY OF TROY, NEW YORK,
                            Defendant.


       Defendant, THE CITY OF TROY, NEW YORK, by and through its attorneys,

Napierski, VanDenburgh, Napierski & O’Connor, LLP, for an Answer to plaintiffs’

Complaint, states the following upon information and belief:

                                      JURY DEMAND

       1.     Answering defendant hereby demands a trial by jury as to all issues so

triable.

                              PRELIMINARY STATEMENT

       2.     Denies knowledge and information sufficient to form a belief as to the truth

of the allegations contained in paragraph “1” of the Complaint.

       3.     Denies the allegations contained in paragraph “2” of the Complaint.

                                      JURISDICTION

       4.     Denies the allegations contained in paragraphs “3” and “4” of the Complaint

and refers all issues of law to the Court.

                                             VENUE

       5.     Admits that defendant is located within the confines of the Northern District

of New York, and otherwise denies the allegations contained in paragraph “5” of the

Complaint.
      Case 1:19-cv-00067-GLS-TWD Document 10 Filed 03/07/19 Page 2 of 5



                                            PARTIES

       6.      Denies knowledge and information sufficient to form a belief as to the truth

of the allegations contained in paragraphs “6”, “7” and “8” of the Complaint.

       7.      Admits the allegations contained in paragraph “9” of the Complaint.

       8.      The allegations contained in paragraph “10” of the Complaint involve an

issue of law to which no response is required. To the extent an admission or denial is

required, defendant denies the allegations.

                                   STATEMENT OF FACTS

       9.       Denies knowledge and information sufficient to form a belief as to the truth

of the allegations contained in paragraphs “11”, “12”, “13”, “14”, “15”, “16”, “17”, “18”, “19”,

“20”, “21”, “28”, “29” and “44” of the Complaint.

       10.     Denies the allegations contained in paragraphs “22”, “30”, “31”, “36”, “37”,

“38”, “39”, “40”, “41”, “42”, “43”, “45”, “46”, “47”, “48”, “49”, “50”, “51”, “52”, “53”, “54”, “55”,

“58”, “59”, “60”, “61”, “62”, “63” and “64” of the Complaint.

       11.     Admits that there are public sidewalks, curb cuts, crosswalks, and road

within the City of Troy, and otherwise denies the allegations contained in paragraph “23”

of the Complaint.

       12.     The allegations contained in paragraphs “24”, “25”, “26”, “27”, “32”, “33”, “34

(a-h)”, “35”, “56” and “57” of the Complaint involve an issue of law to which no response

is required. To the extent an admission or denial is required, defendant denies the

allegations.
      Case 1:19-cv-00067-GLS-TWD Document 10 Filed 03/07/19 Page 3 of 5



          AS AND FOR AN ANSWER TO THE FIRST CLAIM FOR RELIEF
       VIOLATION OF TITLE II OF THE AMERICANS WITH DISABILITIES ACT

       13.     Defendant re-alleges and incorporates herein all previous alleged

paragraphs of the Answer.

       14.     The allegations contained in paragraphs “66”, “67”, “68”, “69”, “70”, “71”,

“72”, “73”, “74”, “75”, “76”, “77”, “78”, “79”, “82”, “83” and “86” of the Complaint involve an

issue of law to which no response is required. To the extent an admission or denial is

required, defendant denies the allegations.

       15.     Denies the allegations contained in paragraphs “80”, “81”, “84” and “85” of

the Complaint.

         AS AND FOR AN ANSWER TO THE SECOND CLAIM FOR RELIEF
       VIOLATION OF SECTION 504 OF THE REHABILITATION ACT OF 1973

       16.     Defendant re-alleges and incorporates herein all previous alleged

paragraphs of the Answer.

       17.     The allegations contained in paragraphs “88”, “89”, “90”, “91”, “92”, “93”,

“94”, “95” and “96” of the Complaint involve an issue of law to which no response is

required.    To the extent an admission or denial is required, defendant denies the

allegations.

       18.     Denies each and every allegation in the Complaint not otherwise specifically

admitted or denied.

                            AS AND FOR A FIRST DEFENSE

       That the above-entitled action may not be maintained against the defendant as

there has not been compliance with section 15-1 of the Troy City Code insofar as there

has been no prior written notice of any unsafe, damaged, or dangerous condition.
      Case 1:19-cv-00067-GLS-TWD Document 10 Filed 03/07/19 Page 4 of 5



                           AS AND FOR A SECOND DEFENSE

       Plaintiffs have failed to name necessary party in this action.

                             AS AND FOR A THIRD DEFENSE

       Defendant’s liability, if any, shall be apportioned with any other such person

causing or contributing to the total liability in accordance with each party’s share of any

such liability.

                            AS AND FOR A FOURTH DEFENSE

       Plaintiffs are not entitled to injunctive relief.

                             AS AND FOR A FIFTH DEFENSE

       Plaintiffs’ Complaint fails to state a claim upon which relief may be granted.

                             AS AND FOR A SIXTH DEFENSE

       The defendant, The City of Troy, New York, is entitled to qualified immunity from

the prosecution of this action.

                           AS AND FOR A SEVENTH DEFENSE

       That at those times mentioned and described in the plaintiffs’ Complaint, the

defendant, The City of Troy, New York, and its officials, officers, and employees, were

governmental officials performed discretionary functions and their conduct did not violate

clearly established statutory or constitutional rights of which a reasonable man would or

should have known and that by reason thereof they were qualifiedly immune from liability

in this action.

                           AS AND FOR AN EIGHTH DEFENSE

       Defendant has immunity from liability for determinations related to their allocation

of limited public resources.
       Case 1:19-cv-00067-GLS-TWD Document 10 Filed 03/07/19 Page 5 of 5



                             AS AND FOR A NINTH DEFENSE

        Plaintiffs lack standing to bring this cause of action.

                            AS AND FOR A TENTH DEFENSE

        The claims and causes of action set forth in the Complaint are barred by the

applicable statute of limitations.


        WHEREFORE, defendant The City of Troy, New York demands judgment

dismissing the Complaint herein, together with attorneys’ fees and the costs and

disbursements of this action.


Dated: March 7, 2019                        NAPIERSKI, VANDENBURGH,
                                            NAPIERSKI & O’CONNOR, LLP


                                            By: s/ Thomas J. O’Connor
                                                   THOMAS J. O’CONNOR
                                                   Bar Roll No.: 102285
                                                   ANDREW S. HOLLAND
                                                   Bar Roll No.: 517545
                                            Attorneys for Defendant,
                                             The City of Troy, New York
                                            296 Washington Avenue Extension, Suite 3
                                            Albany, New York 12203
                                            Telephone: (518) 862-9292




TO:     Benjamin Thapa, Esq.
        Simeon Goldman, Esq.
        DISABILITY RIGHTS NEW YORK
        Attorneys for Plaintiffs
        725 Broadway, Suite 450
        Albany, New York 12207
        Telephone: (518) 432-7861
        Facsimile: (518) 427-6561


2019\07166\answer
